Exhibit AUTO SEARCH CARS, INC. (a Nevada corporation) AMENDED AND RESTATED BY-LAWS (as amended, November 17, 2009) ARTICLE I. OFFICES Section 1.Registered Office. The registered office of Auto Search Cars, Inc., a Nevada corporation (the “Corporation”), shall be located in the City of Reno, State of Nevada. Section 2.Other Offices. The Corporation may also have its executive offices and other offices at such other places, within and without the State of Nevada, as the Board of Directors may from time to time determine or as the business of the Corporation may require. ARTICLE II. MEETINGS OF STOCKHOLDERS Section 1.Place of Meetings. All annual meetings of stockholders shall be held at such place, within or without the State of Nevada, as may be designated by the Board of Directors and stated in the notice of the meeting or in a duly executed waiver of notice thereof.
